Citation Nr: 1121877	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  08-01 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder.

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected left knee disability.

3.  Entitlement to a disability rating in excess of 10 percent for a service-connected deviated septum.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1986 to June 1990 and January 1991 to June 1991.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's right knee disorder service connection claim was remanded for further evidentiary development in April 2009 and February 2010.  Because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.

With regard to the Veteran's claims seeking increased ratings for his service-connected left knee disorder and deviated septum, the Board is remanding these claims pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board acknowledges that the record contains evidence submitted directly to the Board that has not been initially considered in an RO adjudicative action.  However, with regard to the evidence received by the Board in April 2011, the evidence is entirely duplicative of evidence that was already of record when the Veteran's claim was last adjudicated by the RO.  Moreover, with regard to the evidence submitted by the Veteran's representative in May 2011, the Veteran's representative submitted an accompanying statement waiving initial RO adjudication of this evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not report an in-service injury resulting in his current right knee disorder nor does he contend that his right knee disorder is directly attributable to service.

2.  The more probative medical opinion of record fails to find that the Veteran's right knee disorder is attributable to or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder, to include as secondary to a service-connected left knee disability, have not been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by letters issued in January and July 2006, which advised the Veteran of the criteria for establishing service connection and which were sent prior to the initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue whose merits are addressed in this appeal has been obtained.  Despite the RO's documented attempts to obtain the Veteran's service treatment records, his records have not been located, and the Veteran was advised of their unavailability in letters dated in October 1997 and March 2006.  However, the Veteran's VA and private treatment records have been obtained, and the Veteran has not identified any relevant, available medical evidence that has not been obtained.  The Veteran was also provided with an appropriate VA examination, and an addendum medical opinion was obtained pursuant to the Board's 2010 remand directives.  Furthermore, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a) (2010).

As referenced above, the Veteran's service treatment records have not been located. The Board has kept this unfortunate situation in mind while addressing the Veteran's claims, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran does not contend that he developed a right knee disorder as a direct result of service, but rather contends that he developed his right knee disorder as the result of compensating for his service-connected left knee disability.  

An August 1996 bone scan was interpreted to reveal findings consistent with degenerative changes of both of the Veteran's knees.  Additionally, a March 1997 private treatment record reflects the Veteran's report of right knee pain after his involvement in a  February 1997 motor vehicle accident in which he injured his left knee.  After conducting a physical examination, the treating medical professional noted an assessment of a possible right knee cartilage injury.  

A January 2005 private treatment record reflects the Veteran's report of injuring his right knee at work, at which time he experienced a painful popping sensation and subsequent swelling.  X-rays taken at the time of treatment revealed moderate osteoarthritis, and a subsequent MRI performed in January 2005 revealed loss of cartilage and a meniscal tear.  The Veteran therefore underwent a lateral meniscus debridement in February 2005 (at times erroneously reported by the Veteran as having occurred in 2004), during which Grade 4 chondromalacia patella was discovered.  A September 2005 private treatment record characterized the Veteran's right knee arthritis as post-traumatic.  Subsequent treatment records reflect the Veteran's reports of continuing to experience right knee pain, and a February 2009 private treatment record reflects that the Veteran inquired about the potential relationship between his right and left knee disorders, but the treatment record fails to reflect any medical opinion regarding such a potential relationship.  

The Veteran was afforded a VA examination in September 2009, which included an assessment of the Veteran's right knee disorder.  After conducting a physical examination of the Veteran and reviewing the Veteran's claims file, the examiner noted that by his own report, the Veteran injured his right knee while engaged in his post-service occupation as a rail worker and that there was no evidence of record to suggest that the Veteran's right knee disorder is directly related to service.  Accordingly, the examiner found that the Veteran's right knee disorder was less likely than not related to service.

A May 2010 private treatment record reflects that the Veteran was assessed with osteoarthritis of his bilateral knees and was scheduled to undergo a total right knee replacement, which a subsequent private operative report reflects transpired in June 2010.  A September 2010 private treatment record reflects the Veteran's private treating physician's opinion that the Veteran's left knee disorder had significantly contributed to the aggravation and progressive arthrosis and arthritis of his right knee, given the Veteran's history of left knee ACL deficiency and compensatory antalgic gait.  

Pursuant to the Board's February 2010 remand directives, a VA opinion was obtained in October 2010 to address the potential relationship between the Veteran's right knee disorder and his service-connected left knee disability.  In this addendum opinion, the VA examiner who conducted the Veteran's 2009 VA joints examination stated that there was little medical support for a theory that one disabled joint affects another and that this was generally a lay fallacy that was repeated in the medical field, despite the fact that medical evidence generally fails to support the existence of such a relationship.  The examiner further stated that there were some cases in which such a relationship could exist, for example when there is a prolonged history of an aberrant gait caused by a fused knee that results in a hip hitch or when there is external rotation of a foot to compensate for leg length discrepancies.  However, the examiner opined that the Veteran's gait as observed during his 2009 VA examination was not sufficiently antalgic to result in anatomical changes of his opposing knee.  Therefore, the examiner stated that there was no basis for finding that the Veteran's left knee disability had aggravated his right knee disorder.  Moreover, as the Veteran attributed his right knee disorder to a post-service work-related injury, the examiner found that there was no evidence to suggest that the Veteran's right knee disorder was directly attributable to his left knee disability.

In May 2011, the Veteran's representative submitted an article from the Mayo Clinic's website to rebut the 2010 VA negative medical nexus opinion, and the Veteran's representative quotes a portion of the article which states that certain structural abnormalities, such as a leg length discrepancy, misaligned knees, and flat feet, can make an individual more prone to knee problems.  

Lay statements submitted by the Veteran's friends and family members reflect their observation of the Veteran's experiencing knee pain.  The statements also relay the Veteran's report of having injured his knees when carrying a heavy rucksack on long marches while in service.

After reviewing all of the evidence of record, the Board finds that the more probative evidence of record fails to support a theory of service connection.  

First addressing a theory of direct service connection, the Board notes that while the Veteran's service treatment records are unavailable, the Veteran himself does not contend that they would reflect that he received any right knee treatment during service; rather, he states that his right knee disorder manifested after service and is directly attributable to a post-service work-related injury.  While lay statements of record from the Veteran's friends and family members reflect the transcription of the Veteran's reports of experiencing knee pain in service after performing his in-service duties, the Veteran does not currently make that contention, and during his 2009 Board hearing, the Veteran specifically testified that his right knee disorder manifested after service.  The Board finds that the Veteran's report of the post-service onset of his right knee disorder is supported by the medical evidence of record, which first reflects evidence of right knee arthritis in 1996, approximately five years after the Veteran's discharge from his last period of active service, and notes that the Veteran underwent an arthroscopic surgery to repair a meniscal tear in 2005 after experiencing a work-related injury.   Thus, given the absence of any evidence of an in-service injury or event to which the Veteran's current right knee disorder could be linked, a basis for granting direct service connection for the Veteran's right knee disorder has not been presented.

Turning next to the Veteran's claimed theory of entitlement, that his service-connected left knee disability either contributed to the development of or permanently aggravated his right knee disorder, the Board finds that the more probative medical opinion of record fails to support such a theory.  While the VA examiner who performed the Veteran's 2009 VA examination noted evidence of an antalgic gait and abnormal weight bearing, the examiner later clarified in a 2010 addendum opinion that the gait observed during this examination was not sufficient to cause a permanent aggravation of the opposing knee.  In support of this opinion, the examiner stated that while certain less common joint impairments could result in a sufficiently significant gait disturbance, which over a prolonged period could result in an impairment to the opposing knee, the Veteran's left knee disability (as observed during his 2009 VA examination) was not of that nature.  The Board acknowledges that the Veteran's private treating physician offered a differing medical opinion, stating that he suspected that the Veteran's compensatory antalgic gait significantly contributed to his right knee arthritis.  However, given the more thorough rationale offered by the VA examiner, including the recitation of the types of gait disturbances that could indeed result in an opposing knee impairment, the Board finds that the VA examiner's opinion should be afforded more probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion). 

The Board further acknowledges its consideration of the Mayo Clinic article submitted by the Veteran's representative.  However, the Board finds that the portion of the article cited by the Veteran's representative actually serves to support the VA examiner's 2010 medical opinion, as it enumerates the certain mechanical problems (including leg length discrepancy and misaligned knees, as cited by the VA examiner) that could make one more prone to knee problems.

In sum, given that the Veteran does not contend that his current right knee disorder is directly attributable to service, and as the more probative medical opinion of record fails to find that the Veteran's right knee disorder is either secondary to or aggravated by his service-connected left knee disorder, the Board concludes that a basis for granting service connection for a right knee disorder has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a right knee disorder, to include as secondary to a service-connected left knee disorder, is denied.


REMAND

With regard to the Veteran's claims seeking increased ratings for his service-connected left knee disorder and deviated septum, a review of the record reveals that a May 2010 rating decision effectuated the service connection grants awarded pursuant to the Board's 2010 decision and assigned 10 percent disability ratings for each service-connected disability.  In a statement submitted in May 2010, the Veteran expressly voiced his disagreement with the disability ratings assigned, stating that the severity of his service-connected disabilities entitles him to higher disability ratings.  

No special wording is required for a notice of disagreement (NOD), and the Board finds that the Veteran's statement received in May 2010 was sufficient to voice his disagreement with the disability ratings assigned in the May 2010 rating decision.  As such, the Board finds that the Veteran's statement serves as a NOD for the issues of entitlement to initial increased ratings for his service-connected left knee disorder and deviated septum.  See 38 C.F.R. §§ 20.201, 20.302(a).  However, the Veteran has not been provided with a statement of the case (SOC) with regard to these issues, and this should be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  The Veteran should be advised that if he wishes to perfect an appeal of either issue to the Board, he must file a timely substantive appeal after receiving his SOC.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Provide a statement of the case to the Veteran regarding the issue of entitlement to increased ratings for his service-connected left knee disorder and deviated septum pursuant to his May 2010 notice of disagreement.  He should be advised that if it is his desire to have the Board consider either issue, it will be necessary to submit a timely substantive appeal with respect to it.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


